DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                               
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7-9, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-6234038 (JP’038).
Re: claims 1, 2, 4, 8, and 14.  JP’038 shows in figures 3 and 4 a space maintaining member 10 placed between leaves 1 of a leaf spring, comprising:
a body portion or the portions 10 inside the perforated lines having a rectangular shape, a major axis as labeled, and a thickness having a constant height; a first and second sealing portion or the portions outside the illustrated perforated lines including top and bottom element portions 12 coupled to a first and second end of the major axis of the body portion respectively, the first and second sealing portions configured to seal the body portion and prevent corrosion of the leaves in a vicinity of the body portion, the first and second sealing portions having: an interface region at the perforated line coupled to the first and second ends of the major axis of the body portion, the interface region having a height equal to the thickness of the

[AltContent: arrow][AltContent: textbox (Major axis)][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    199
    198
    media_image1.png
    Greyscale

body portion to form a smooth transition between the first and second sealing portions and the body portion; and an extremity region shown at the top of top element 12 to the bottom of bottom element 12 having a height greater than the thickness of the body portion.  With regards to claim 4, integral includes two parts joined together.  With regards to claim 14, JP’038 shows a step transition i.e. going from the perforated line to the top of top element 12 between the first sealing portion and the body portion and between the second sealing portion and the body portion.  A step is defined by Merriam Webster online as a rest for the foot in ascending or descending.  Going from the body portion or portions 10 inside the perforated lines to the top of element 12 may be considered a step or an ascending foot rest, as best understood.     
 	Re: claim 5.  JP’038 discloses in the second page of the English Machine translation element 12 being described as attached to the body portion 10 by adhesion, for example.
	
	Re: claim 7.  JP’038 discloses the limitation wherein the at least one sealing portion is made of a material (i.e. rubber) softer than the body portion (i.e. metal) as described on pg. 2 of the English translation of JP’038 in the paragraph starting with the word “Hereinafter”.
	Re: claim 9.  JP’038 shows in figures 3 and 4 the leaf spring comprising a plurality of leaves 1 and the space maintaining member 10, 12 according to claim 1 being provided between the leaves.
	
	Re: claim 11.  JP’038 shows in figures 3 and 4 the limitation wherein the height of the interface portion of the first and second sealing portions gradually increases at a curvature of a convexly curved shape, as labeled, toward the extremity portion of the first and second sealing portions.  






[AltContent: textbox (Convexly curved shape)]
[AltContent: arrow][AltContent: arrow][AltContent: connector]                      
    PNG
    media_image2.png
    254
    386
    media_image2.png
    Greyscale





See Next Page.

	Re: claim 13. JP’038 shows in figures 3 and 4 space maintaining member placed between leaves of a leaf spring,
comprising:
a rectangular body or the portions of 10 inside the perforated lines in the annotated figure 4 above having:
a thickness as shown; and
a major axis as labeled defining a first and second end of the rectangular body at the respective perforated lines,
a first sealing cup at and extending from one of the perforated lines coupled to the first end of the rectangular body; and
a second sealing cup at and extending from the other of the perforated lines coupled to the second end of the rectangular body,
wherein:
the first and second sealing cups are configured to seal the rectangular body
portion and prevent corrosion of the leaves in a vicinity of the rectangular body portion,
and
the first and second sealing cups seamlessly span the thickness of the rectangular
body.  Examiner notes that the sealing cups also include portions of 10 outside of the perforated lines as well as top and bottom elements 12 resulting in the seamlessly spanning of the cups with the thickness of the rectangular body.
	


Response to Arguments
Applicant's arguments filed 6/10/22 have been fully considered but they are not persuasive.  Examiner first notes that the most recent amendments overcome the previous 112 rejections.  With respect to the 102 rejections Applicant argues that JP’038 fails to teach a first and second sealing portion coupled to a first and second end of the major axis of the body portion respectively.  Examiner notes, however, that Applicant never previously defined or even mentioned a major axis of the body portion.  While Examiner acknowledges that the major and minor axes of an oval or an ellipse are terms of art, Examiner cannot say the same for the axes of a rectangle.  For example, a quick Google search for “axes of oval” and “axes of ellipse” results in the description/definition of the major axis and the minor axis for those shapes.  On the other hand, the Google search for “axes of rectangle” does not result in a description/definition of a major axis and a minor axis of a rectangle.  Also, it is emphasized that the body portion of the instant invention was never described as being a rectangle; however, the drawings support the shape being broadly shown as rectangular or shaped “like a rectangle”.  With the major axis not being a term of art with respect to a rectangular shape, Examiner was only able to understand what Applicant intended to mean by a major axis of a rectangular body using the recitation in line 5 of new claim 13 which describes the major axis of the rectangular body as “defining a first and second end of the rectangular body”.  Using Applicant’s definition, the labeled major axis of the rectangular body of JP’038 on pg. 3 of the instant Office action defines a first and second end of the rectangular body 10 as shown at the arrows.  JP’038 clearly shows a first and second sealing portion or the portions outside the perforated lines coupled to a first and second end at the arrows of the labeled major axis of the body portion 10 respectively.    
Examiner maintains that the interface region shown at the perforated lines is clearly shown to have a height equal to the thickness of the body portion 10 since the perforated lines are at the end of the body portion.  
	Accordingly, the above rejections have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
August 21, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657